DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 11/30/2021 to the Office Action mailed on 08/30/2021 is acknowledged.
Claim Status
Claims 1-15, 17, and 19-21 are pending. 
Claims 1, 14, 15, 17, and 19 are currently amended.
Claims 16 and 18 are canceled.
Claim 21 is newly added.
Claims 11-15, 17, and 19-21 have been examined.
Claims 1-15, 17, and 19-21 are rejected.
Priority
	Priority to application 62/786887 filed on 12/31/2018 is acknowledged.

Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claim 16 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Response to Applicant’s Arguments
The rejection of claims 1-10, 13, 14, 19, and 20  under 35 U.S.C. 103 as being unpatentable over Springob et al. (US Patent Application Publication 2008/0112912 A1, Published 05/15/2008) in view of Rosenbaum et al. (US Patent 4750908, Published 06/14/1988) and Yamazaki et al. (US Patent 2013/0295033 A1, Published 11/07/2013) is withdrawn in view of the amendments to the claims.
The rejection of 11, 12, 15, and 17 under 35 U.S.C. 103 as being unpatentable over Springob et al. (US Patent Application Publication 2008/0112912 A1, Published 05/15/2008) in view of Rosenbaum et al. (US Patent 4750908, Published 06/14/1988) and Yamazaki et al. (US Patent 2013/0295033 A1, Published 11/07/2013) as applied to claims 1-10, 13-, 14, 19, and 20 above, and further in view of Jo et al. (US Patent 6802872 B2, Published 10/12/2004) is withdrawn in view of the amendments to the claims.
The rejection of claims 16 and 18 under 35 U.S.C. 103 as being unpatentable over Springob et al. (US Patent Application Publication 2008/0112912 A1, Published 05/15/2008) in view of Rosenbaum et al. (US Patent 4750908, Published 06/14/1988) and Yamazaki et al. (US Patent 2013/0295033 A1, Published 11/07/2013) as applied to claims 1-10, 13-, 14, 19, and 20 above, and further in view of Jo et al. (US Patent 6802872 B2, Published 10/12/2004) is moot since the claims are canceled. 

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 1, 2, 6-9, 11, 14, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US Patent 6274128 B1, Published 08/14/2001).

Bergmann et al. teach a hair conditioner comprising 55.45% polyethylene glycol, 18.6% glycerin, 2.0% behentrimonium chloride, 2.5% cetearyl alcohol, 3.0% dimethicone, and 15.0% sodium potassium alumino-silicate (column 8, lines 19-38). The carrier is selected from hydrophilic glycols, polyethylene glycol, glycerin, and a polar solvent (prior art claim 5). The hydrophilic glycol is selected from propylene glycol, ethylene glycol, hexylene glycol, glycerin, sorbitol, butanediol, butylene glycol, and mixtures thereof (prior art claim 6). The polar solvent is selected from the group consisting of methanol, ethanol, propanol, butanol, pentanol, hexanol, heptanol, isopropanol, and mixtures thereof (prior art claim 8). The macroporous material is selected from aluminosilicate, activated aluminum, aluminum oxide, and/or activated charcoal (prior art claims 2-4). The composition can further comprise coloring agents, dyes, and/or viscosity modifiers (column 6, lines62-67). The hair is wet and then the conditioner or conditioning shampoo is applied to the hair (column 7, lines 9-12). If the conditioner is a wash-out conditioner, the hair is then rinsed after application (column 7, lines 15-16).
Bergmann et al. lacks a preferred composition comprising a dye and/or ethanol or ispropanol. Bergmann et al. also lacks a preferred embodiment wherein the composition has less than 2% of silicones. However, Bergmann et al. makes such a composition obvious. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute ethylene glycol for polyethylene glycol in the preferred composition of Bergmann et al. and have a reasonable expectation of success. One would have been motivated to do so since Bergmann et al. teach that they are functional equivalents, i.e. carrier. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute sodium potassium alumino-silicate for activated aluminum, aluminum oxide, and/or activated charcoal and exclude dimethicone and have a reasonable expectation of success. One would have been motivated to do so since Bergmann et al. teach that alumino-silicate, activated aluminum, aluminum oxide, and/or activated charcoal are functional equivalents, i.e. macroporous material. One would have been motivated to exclude dimethicone from the preferred composition of Bergmann et al. since it is taught to be an optional ingredient. Therefore, the Bergmann et al. suggests composition that comprise less than 2% silicones. 
It should be noted that the preferred composition of Bergmann et al. does not comprise any water. Therefore, the composition of Bergmann et al. inherently is an anhydrous composition with less than 5% water.
Therefore the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 4, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US Patent 6274128 B1, Published 08/14/2001), as applied to claims 1, 2, 6-9, 11, 14, and 19-21, .
The composition further comprises a thickening agent. The claims are further directed to the composition having a viscosity of about 10-10,000 mPa.s.
The teachings of Bergmann et al. are discussed above.
Bergmann et al. lacks a teaching wherein the composition comprises a thickening agent and/or the instantly claimed viscosity.  
Springbob et al. teach a hair care composition (title). A preferred composition comprises 1.00% 1,2-butanediol (butylene glycol), 85% ethanol, 0.50% centrimonium chloride, and 5.1% water; viscosity of 1 mPas.s (paragraph 0086). C3-C22 alcohols that are preferred according to the invention are monohydric or dihydric alcohols, wherein monohydric or dihydric alcohols are particularly preferred and dihydric alcohols are most preferred. Examples of preferred monohydric alcohols are butanol, pentanol, hexanol, heptanol, octanol, nonanol, decanol, myristyl alcohol, or behenyl alcohol. Particularly preferred dihydric alcohols are 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol, or 1,4-butanediol, wherein 1,3-butanediol is most preferred. Also conceivable are mixtures of at least two of the aforementioned monohydric or dihydric C3-C22 alcohols (paragraph 0051). In an additional, particular embodiment of the composition according to the invention, it is anhydrous or contains no more than 20 wt %, preferably no more than 15 wt %, particular preferably no more than 10 wt %, and most preferably no more than 5 wt % water, based on the total weight of the composition in each case (paragraph 0026). Additional additives include, for example, thickeners to adjust viscosity such as starch or cellulose derivatives, glycol ethers, or glycols such as glycerin, keto carboxylic acids, and/or physiologically compatible salts thereof, sun-protective agents, and/or UV absorbers, preservatives, antioxidants (for example, tocopherols or esters thereof), dyes, as well as perfumes (paragraph 0062). A composition containing as components a) an organo-modified silicone; b) if necessary, a C3-C22 alcohol; 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the thickening agent of Springbob et al. to adjust the viscosity of the hair conditioner composition of Bergmann et al. and have a reasonable expectation of success. One would have been motivated to so in order to provide a preferred consistency and thickness to the composition of Bergmann et al. Therefore the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendments to the claims.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US Patent 6274128 B1, Published 08/14/2001) in view of Springbob et al. (US Patent Application Publication 2008/0112912 A1, Published 05/15/2008), as applied to claims 1, 2, 4-9, 11, 13, 14, and 19-21, further in view of Rosenbaum et al. (US Patent 4750908, Published 06/14/1988).

The teachings of Bergmann et al. and Springbob et al. are discussed above.
Bergmann et al. lacks a teaching wherein the dye is 2,3-indolinedione.
Rosenbaum et al. teach a composition suitable for direct dyeing of human hair which is anhydrous and which comprises at least 15% by weight relative to the total weight of the composition of at least one anhydrous solvent, and at least 20% by weight relative to the total weight of the composition of at least one anhydrous surfactant, and 0.05 to 15% by weight of the 2,3-indolinedione (prior art claim 3). This dyeing shampoo, applied for 20 minutes on light chestnut-coloured hair, endows it, after rinsing and drying, with a coppery dark auburn glint (column 7, lines 21-24).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add 2,3-indolinedione and have a reasonable expectation of success. One would have been motivated to do so provide the composition of Bergmann et al. with the property to dye the hair a coppery dark auburn glint. Therefore the instant claims are rendered obvious by the teachings of the prior art.
This is a new ground of rejection necessitated by the amendments to the claims.
Claims 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US Patent 6274128 B1, Published 08/14/2001) in view of Springbob et al. (US Patent Application Publication 2008/0112912 A1, Published 05/15/2008), as applied to claims 1, 2, 4-9, 11, 13, 14, and 19-21, further in view of Yamazaki et al. (US Patent 2013/0295033 A1, Published 11/07/2013).
The claims are further directed to the composition comprises a fatty carbonate esters.
The teachings of Bergmann et al. and Springbob et al. are discussed above.
Bergmann et al. lacks a teaching wherein the composition comprises a fatty carbonate ester.
Yamazaki et al. teach from the viewpoint of preventing the hair treated with the hair cosmetic of the present invention and dried from having an oily feeling and of improving the finger compatibility and 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add dicotyl carbonate and have a reasonable expectation of success. One would have been motivated to do so since Yamazaki et al. teach that compounds such as dioctyl carbonate prevent an oily feeling and of improving the finger compatibility and manageability to the hair.

This is a new ground of rejection necessitated by the amendments to the claims.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US Patent 6274128 B1, Published 08/14/2001) in view of Springbob et al. (US Patent Application Publication 2008/0112912 A1, Published 05/15/2008), as applied to claims 1, 2, 4-9, 11, 13, 14, and 19-21, further in view of Jo et al. (US Patent 6802872 B2, Published 10/12/2004).
The claims are further directed to the composition comprises a glyceryl fatty esters.
The teachings of Bergmann et al. and Springbob et al. are discussed above.
Bergmann et al. lacks a teaching wherein the composition comprises a glyceryl fatty ester.
Jo et al. teach a hair dye composition comprising optionally glyceryl stearate and stearyl alcohol (prior art claims 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add glyceryl stearate and stearyl alcohol to the hair care composition of Bergmann et al. and have a reasonable expectation of success. One would have been motivated to do so since Jo et al. teach that such compounds are added to hair dye compositions. For the foregoing reasons the claims are rendered obvious by the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to t whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALI SOROUSH/Primary Examiner, Art Unit 1617